158 F.3d 491
98 Daily Journal D.A.R. 11,189
CHURCHILL COUNTY, a political subdivision of the State ofNevada;  City of Fallon, a political subdivisionof the State of Nevada, Plaintiffs-Appellants,v.Bruce BABBITT, in his official capacity as Secretary of theInterior;  William Bettenberg, in his official capacity asAssistant Director, Office of Policy Analysis, Department ofInterior;  Jeffery Zippin, in his official capacity as TeamLeader,Truckee-Carson Coordination Office, Department ofInterior;  Ronald Anglin, in his official capacity as RefugeManager;  Stillwater National Wildlife Refuge, Department ofInterior;  Marvin Plenert, in his official capacity asRegional Director of the United States Fish and WildlifeServices;   John Doebel, in his official capacity asAssistant Regional Director of the United States Fish andWildlife Services;  Ann Ball, in her official capacity asProject Manager of Bureau of Reclamation Lahontan BasinProject Office, Defendants-Appellees,andSierra Pacific Power Company, Intervenor.CHURCHILL COUNTY, a political subdivision of the State ofNevada;  City of Fallon, a political subdivision of theState of Nevada, Plaintiffs-Appellees, Sierra Pacific PowerCompany, Intervenor-Appellant,v.Bruce BABBITT, in his official capacity as Secretary of theInterior, Defendant.
Nos. 97-15508, 97-15813.
United States Court of Appeals,Ninth Circuit.
Oct. 29, 1998.

1
Appeal from the United States District Court for the District of Nevada;  Edward C. Reed, Jr., District Judge, Presiding.  D.C. Nos.  CV-95-00724-ECR, CV-96-00146-ECR.


2
The opinion filed July 15, 1998 [150 F.3d 1072], is hereby amended.


3
On page 7499 of the slip opinion [150 F.3d at 1079], the last sentence in paragraph 6 is amended by deleting the words "in the absence of a PEIS examining their combined effects".


4
The partial paragraph at the top of page 7501 [150 F.3d at 1080] is amended by deleting the words "caused by the FWS's failure to prepare a PEIS,".


5
The first full paragraph at the top of page 7502 [150 F.3d at 1080] is amended by deleting the words "prior to producing a PEIS".


6
At the end of the partial paragraph at the top of page 7492 [150 F.3d at 1076, end of first paragraph]a footnote should be added to read as follows:


7
"On this appeal we address only the standing of the local governments and the intervention of right of the local power utility.  We make no judgment concerning the merits of this action."


8
With these amendments, the panel has voted to deny the petition for rehearing.


9
So ordered.